[Cite as S. Euclid v. Bargainer, 2022-Ohio-4394.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

CITY OF SOUTH EUCLID,                               :

                 Plaintiff-Appellee,                :
                                                              No. 111490
                 v.                                 :

SONYA D. BARGAINER,                                 :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: December 8, 2022


                            Criminal Appeal from the
                          South Euclid Municipal Court
         Case Nos. CRB2200053, CRB2200069, CRB 2200105, CRB2200131,
                   CRB2200132, CRB2200159 and CRB2100621-A


                                            Appearances:

                 Michael P. Lograsso, South Euclid Director of Law; Nicola,
                 Gudbranson and Cooper, LLC, and Michael E. Cicero, for
                 appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Michael V. Wilhelm, Assistant Public Defender, for
                 appellant.
KATHLEEN ANN KEOUGH, P.J.:

                Defendant-appellant, Sonya D. Bargainer, appeals her sentence. For

the reasons that follow, we reverse and remand the cases to the trial court for

resentencing.

                In March 2022, Bargainer appeared before the trial court on 12

separate cases charging her with multiple counts of theft, escape, and trespassing.

She entered into a plea agreement with city whereby she agreed to plead guilty in

seven cases to seven first-degree misdemeanors — five counts of theft and two

counts of escape; the trespassing charges were dismissed. The trial court imposed

the following sentences.

                In South Euclid M.C. No. CRB2100621-A, the court ordered

Bargainer to serve 180 days in the Cuyahoga County jail on the theft offense, with

credit for 21 days. The trial court suspended the $1,000 fine and court costs based

on a finding of indigency.

                In South Euclid M.C. No. CRB2200053, the court ordered Bargainer

to serve 180 days in the Cuyahoga County jail on the theft offense, with no jail-time

credit. The trial court suspended the $1,000 fine and court costs based on a finding

of indigency. The court ordered the sentence to be served consecutively to the

sentence imposed in CRB2100621-A.

                In South Euclid M.C. No. CRB2200069, the court ordered Bargainer

to serve 180 days in the Cuyahoga County jail on the theft offense, with no jail-time

credit. The trial court suspended the $1,000 fine and court costs based on a finding
of indigency. The court ordered the sentence to be served concurrently with the

sentences imposed in CRB2200053 and CRB2100621-A.

               In South Euclid M.C. No. CRB2200105, the court ordered Bargainer

to serve 180 days in the Cuyahoga County jail on the theft offense, with no jail-time

credit. The trial court suspended the $1,000 fine and court costs based on a finding

of indigency. The court ordered the sentence to run concurrently with the sentence

imposed in CRB2200069.

               In South Euclid M.C. No. CRB2200159, the court ordered Bargainer

to serve 180 days in the Cuyahoga County jail on the theft offense, with no jail-time

credit. The court suspended the $1,000 fine and court costs based on a finding of

indigency. The court ordered the sentence to run consecutively to the sentences

imposed in CRB2100621-A and CRB2200053.

               In South Euclid M.C. No. CRB2200131, the court ordered Bargainer

to serve 180 days in the Cuyahoga County jail on the escape offense, with 21 days of

jail-time credit.1 The trial court suspended the $1,000 fine and court costs based on

finding of indigency. The court ordered the sentence to run consecutively to the

sentences imposed in CRB2200159, CRB2200053, and CRB2100621-A.

               In South Euclid M.C. No. CRB2200132, the court ordered Bargainer

to serve 180 days in the Cuyahoga County jail on the escape offense, with 21 days of

jail-time credit. The trial court suspended the $1,000 fine and court costs based on


      1  At the sentencing hearing, the trial court did not award any jail-time credit on
this case. However, the trial court’s journal entry awarded Bargainer 21 days of jail-time
credit.
a finding of indigency. The court ordered the sentence to run consecutively to the

sentences imposed in CRB2200105 and CRB2200069, but concurrent to the

consecutive sentences imposed in CRB2200131, CRB2200159, CRB2200053, and

CRB2200621-A.2 Accordingly, the trial court imposed a total aggregate jail sentence

of 720 days, which is equivalent to over 23 months.

              Bargainer now appeals, raising two assignments of error.

              When a misdemeanor sentence is not contrary to law, the sentence is

reviewed for an abuse of discretion. S. Euclid v. Bickerstaff, 8th Dist. Cuyahoga No.

107526, 2019-Ohio-2223, ¶ 11, citing Cleveland v. Peoples, 8th Dist. Cuyahoga No.

100955, 2015-Ohio-674, ¶ 13. In her first assignment of error, Bargainer contends

that the trial court erred in imposing a sentence that was contrary to law. We agree.

              Pursuant to R.C. 2929.19(B)(1), when consecutive sentences are

imposed for misdemeanor convictions, the total “aggregate term to be served shall

not exceed eighteen months.” In this case, the trial court ordered Bargainer to serve

consecutive sentences, totaling 720 days — equivalent to over 23 months. Because

her aggregate sentence exceeds the statutory maximum of 18 months, Bargainer’s

sentence is contrary to law. See, e.g., State v. Bechtel, 11th Dist. Lake Nos. 2019-L-

145, 2019-L-146, 2019-L-147, 2019-L-148, 2019-L-149, 2019-L-150, 2019-L-151 and




      2 At the sentencing hearing, the trial court ordered this case to be served
concurrent with CRB2200105 and CRB2200069. However, the trial court’s journal entry
ordered Bargainer to serve this case consecutively to CRB2200105 and CRB2200069, but
concurrently to the other cases.
2019-L-152, 2020-Ohio-4889, ¶ 20-21 (municipal court’s 720-day sentence violated

R.C. 2929.19(B)(1) and thus, the sentence was contrary to law).

               Accordingly, we reverse Bargainer’s sentences and remand the cases

to allow the trial court to impose a lawful sentence in accordance with R.C. 2929.19.

Bargainer’s first assignment of error is sustained.

               Finding merit to Bargainer’s first assignment of error and remanding

the matter for resentencing, the second assignment of error regarding jail-time

credit is hereby rendered moot. Nevertheless, the state concedes that Bargainer is

entitled to jail-time credit. Accordingly, the trial court shall also award jail-time

credit where appropriate at resentencing.

               Judgment reversed and remanded.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the South

Euclid Municipal Court to carry this judgment into execution. Case remanded to the

trial court for resentencing.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
LISA B. FORBES, J., CONCUR